Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102


Claims 1 and 8-10 are rejected under 35 USC 102(a)(1) as being unpatentable over Chambers et al. US 2014/0120668.  

As to claim 1, Chambers teaches a semiconductor device (see fig.1L), comprising: a base substrate 1002 including a first device region (device region of 1004 not including 1032), a second device region (device region 1006 not including 1034), and a transition region (1032/1034) separating the first region from the second region; a first work function layer 1014 formed on the base substrate 1002 in the second region; and a second work function layer 1012/1044 formed on the base substrate 1002 in the first region and the transition region, and on the first work function layer in the second region (N.B., applicant does not recite that the work function layer is formed “directly” on the base sub in the 1st/transition region and “directly” on the 1st work function layer in the 2nd region or that the work function layer is a continuous layer; as such, the recited “work function layer” may comprise a plurality of discrete layers formed on, i.e. “over and supported by” the underlying layers).       Chambers further teaches a high-k dielectric layer 1008/1010 formed in the first region between the base substrate 1002 and the second work function layer 1012 and in the second region between the base substrate 1002 and the first work function layer 1014, without being on the transition region 1032/1034 wherein said high-k dielectric layer 1008/1010 has an opening 

As to claim 8, Chambers teaches the semiconductor device according to claim 1 wherein: a thickness of the first work function layer is in a range of approximately 25 .ANG. and 50 .ANG. ([0018] and claim 31 teaches 10-100 angstrom thickness, which includes the recited range).     As to claim 9, Chambers teaches the semiconductor device according to claim 6, wherein: the second work function layer is made of at least one of TiAl, Al, TiC, and TiCAl (for the purpose of claim 9, the recited work function layer also comprises the etch stop layer made of TiC esp. c.f. [0036]).
As to claim 10, Chambers teaches the semiconductor device according to claim 1 wherein: a thickness of the second work function layer is in a range of approximately 30 .ANG. and 60 .ANG. ([0018] and claim 31 teaches 10-100 angstrom thickness, which includes the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3-7 are rejected under 35 USC 103(a) as being unpatentable over Chambers, of record.
   	As to claim 3, Chambers teaches the semiconductor device according to claim 1. Chambers doesn’t expressly teach wherein: a width of the transition region is in a range of approximately 36 nm to 86 nm. However, please N.B., the dimensions of an unspecified structure without a specific function in the device may comprise any number of structures such as the structures 1032/1034. These components may be optimized in their dimensions so as to modulate the device as desired. It would be obvious to modify Chambers by forming the “transition region” to be the recited dimension in order to modulate the device performance as desired. 
As to claim 4, Chambers teaches the semiconductor device according to claim 1, wherein: a plurality of first devices ([0015-0017] refer to NMOS and PMOS transitors in the claim 5, Chambers teaches the semiconductor device according to claim 4, wherein: a type of the plurality of first devices ([0018-0019] nmos) formed in the first region is different from a type of the plurality of second devices ([0028-0029] pmos) formed in the second region (nmos and pmos).
As to claim 6, Chambers teaches the semiconductor device according to claim 5, wherein: the plurality of first devices are N-type metal-oxide-semiconductor (NMOS) devices; and the plurality of second devices are P-type metal-oxide-semiconductor (PMOS) devices (see claim 5 rejection above).
As to claim 7, Chambers teaches the semiconductor device according to claim 6, wherein: the first work function layer is made of at least one of TiN, TaN, and TiSiN (see [0018]).
Claim 11 is rejected under 35 USC 103(a) as being unpatentable over Chambers of record, in view of Cheng et al. US 2015/0357470.

As to claim 11, Chambers teaches the semiconductor device according to claim 1, wherein (see fig.1G): the base substrate 1002 includes a substrate.
 Chambers doesn’t expressly teach a plurality of discrete fin structures formed on the substrate.
 However, fin structures are routine in the transistor art as it pertains to transistors utilizing work function layers, e.g. c.f. Cheng et al. US 2015/0357470 esp. c.f. [0061] and see figs.1-2. 
It would be obvious to modify Chambers by forming fin structures as taught by Chen in order to adapt the device to FinFETs.  

Response to Remarks

Applicant’s remarks filed 2/22/22 are respectfully considered unpersuasive. The Office has reinterpreted the Chambers reference in response to Applicant’s amendment. In particular, please N.B., Chambers further teaches a high-k dielectric layer 1008/1010 formed in the first region between the base substrate 1002 and the second work function layer 1012 and in the second region between the base substrate 1002 and the first work function layer 1014, without being on the transition region 1032/1034 wherein said high-k dielectric layer 1008/1010 has an opening (corresponding to the width over the transition region 1032/1034 in which said high-k is absent) filled up with the second work function layer (1054 is considered part of the work .   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.


/Bo Fan/
Examiner, Art Unit 3646